PER CURIAM.
Mother appeals from an order denying her motion to modify the parties’ decree of dissolution by changing custody of the minor children from father to mother. From our de novo review of the record, we conclude that mother has clearly established substantial changes in the parties’ circumstances. We further conclude that a change in custody is in the best interest of the children. The decree is modified accordingly and the case is remanded for a determination of child support. Smith v. Smith, 290 Or 675, 626 P2d 342 (1981).
Reversed and remanded.